Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 06/15/2020. In virtue of this communication, claims 1-19 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). All of certified copies of the priority documents have not been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 06/15/2020 accepted as part of the formal application

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 17,
The recitation “a transmit power” in line 3 is considered vague because it’s confused with “a transmit power” in line 13 of claim 16. Clarification is required.
The recitation “the received signal strength indication” in line 3 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “one or more antennas of antennas” in lines 5-6 is considered vague because it’s confusing. Clarification is required.


Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 10686259.
US Application 16901747
Claim 16, An electronic device comprising:
a plurality of antennas;
a communication circuitry electrically connected with the plurality of antennas,
wherein the communication circuitry includes a plurality of circuits receiving a 



a communication processor configured to control the communication circuitry such that the communication circuitry simultaneously receives the signal in the first band from the plurality of antennas,
wherein the communication processor is configured to control the communication circuitry to receive the signal in the first band through one or more antennas of the plurality of antennas based on at least one of a received signal quality, a transmit power, or a reflection loss of each of the plurality of antennas. 


Claim 17, The electronic device of claim 16, wherein the communication processor is further configured to:
verify a transmit power or the received signal strength indication of each of the plurality of antennas; and

 
Claim 18, The electronic device of claim 16, wherein the communication processor is further configured to:
measure a received signal strength indication of an antenna, which is receiving the signal in the first band, from among the plurality of antennas; and
control the communication circuitry to receive the signal in the first band through the antenna receiving the signal in the first band and another antenna of the plurality of antennas, when the received signal strength indication is smaller than a specified value. 

Claim 19, The electronic device of claim 16, further comprising:
a grip sensor configured to detect a contact of an object with the electronic device; and
an application processor electrically connected with the grip sensor and the communication processor,

wherein the communication processor is configured to obtain the information about the contact from the application processor and control the communication circuitry based on the information about the contact to stop a use of an antenna, which is in contact with the object, from among the plurality of antennas.

US Patent 10686259
Claim 16, An electronic device comprising:
a plurality of antennas;
a communication circuit electrically connected with the plurality of antennas,
wherein the communication circuit includes a plurality of circuits receiving a 
wherein the number of the plurality of antennas is the same as the number of plurality of circuits; and
a communication processor configured to control the communication circuit such that the communication circuit simultaneously receives the signal in the first band from the plurality of antennas,
wherein the communication processor is configured to control the communication circuit so as to receive the signal in the first band through one or more antennas of the plurality of antennas based on at least one of a received signal strength indication, a transmit power, or a reflection loss of each of the plurality of antennas. 

Claim 17, The electronic device of claim 16, wherein the communication processor is further configured to:
verify a transmit power or the received signal strength indication of each of the plurality of antennas; and


Claim 18, The electronic device of claim 16, wherein the communication processor is further configured to:
measure a received signal strength indication of an antenna, which is receiving the signal in the first band, from among the plurality of antennas; and
control the communication circuit so as to receive the signal in the first band through the antenna receiving the signal in the first band and another antenna of the plurality of antennas, when the received signal strength indication is smaller than a specified value. 

Claim 19, The electronic device of claim 16, further comprising:
a grip sensor configured to detect a contact of an object with the electronic device; and
an application processor electrically connected with the grip sensor and the communication processor,

wherein the communication processor is configured to obtain the information about the contact from the application processor and control the communication circuit based on the information about the contact so as to stop a use of an antenna, which is in contact with the object, from among the plurality of antennas.




Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “communication circuitry including a first receiving (RX) circuit, a second RX circuit, a third RX circuit and a transmitting and receiving (TX/RX) circuit, the first RX circuit configured to receive a first signal in a first specified frequency band via the first antenna, the second RX circuit configured to receive the first signal via the second antenna, the third RX circuit configured to receive the first signal via the third antenna, the TX/RX circuit configured to receive the first signal via the fourth antenna, the receiving of the first signal to be performed using the first RX circuit, the second RX circuit, the third RX circuit and the TX/RX circuit concurrently at least temporarily, and the TX/RX circuit further configured to transmit a second signal in the first specified frequency or a second specified frequency band different from the first specified 
Dependent claims 2-14 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 15, prior art of record or most closely prior art fails to disclose, “a first electrical path configured to electrically connect the at least one communication circuitry and the first antenna radiator and to receive a first signal having the frequency in the first band; a second electrical path configured to electrically connect the at least one communication circuitry and the second antenna radiator and to simultaneously or selectively receive a second signal having the frequency in the first band or the second band; a third electrical path configured to electrically connect the at least one communication circuitry and the third antenna radiator and to simultaneously or selectively receive a third signal having the frequency in the first band or the second band;  a fourth electrical path configured to electrically connect the at least one communication circuitry and the fourth antenna radiator and to receive a fourth signal having the frequency in the first band”. These features reflect the application’s invention and are not taught by the pertinent prior arts Tran (US 9755306 of record) and Bai (US 9172420). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Tran and Bai to include features of claim 15.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845